Stephens, J.
Since the judgment of this court affirming the judgment of the trial court in this case has, on certiorari, been reversed by the Supreme Court, and since the law of the case announced in the opinion of the Supreme Court (171 Ga. 820, 156 S. E. 654), supersedes the opinion of this court (41 Ga. App. 515, 153 S. E. 437), and demands a reversal of the judgment of the trial court, the judgment of affirmance heretofore rendered by this court is vacated and the judgment of the trial court is reversed.

Judgment reversed.


Jenlcins, P. J., and Bell, J., coneur.